 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TULE LAKE COMMITTEE,                               No. 2:18-CV-2280-KJM-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    CITY OT TULELAKE, et al.,
15                       Defendants.
16

17                  Plaintiff, which is proceeding with retained counsel, brings this civil action. The

18   matter is hereby set for a status conference before the undersigned in Redding, California, on

19   April 3, 2019, at 11:00 a.m. Consistent with the District Judge’s November 13, 2018, order

20   staying this action, the parties shall be prepared to discuss the status of settlement discussions and

21   whether the court should recommend lifting the stay. Counsel may arrange telephonic

22   appearances through CourtCall.

23                  IT IS SO ORDERED.

24

25   Dated: March 26, 2019
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
